Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-16 in the reply filed on 3-10-22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/213305 A1.  No distinction is seen between the process disclosed by WO 2018/213305 A1, and that recited in claims 10 and 12-14. WO 2018/213305 A1 discloses a process for synthesizing ammonia from nitrogen and hydrogen in the presence of a catalyst (see the Abstract), and teaches at page 10, lines 13-30 that the catalyst comprises a barium calcium aluminum oxide support material decorated with a catalytic metal, wherein the catalytic metal may be cobalt. Accordingly WO 2018/213305 A1 anticipates claims 10 and 12-14. In any event, it would be obvious to provide cobalt as the catalytic metal for decorating the barium calcium aluminum oxide support material of WO 2018/213305 A1, since WO 2018/213305 A1 suggests cobalt as a catalytic metal on page 4, lines 27 and 28. Regarding claim 13, WO 2018/213305 A1 suggests a mixture of ruthenium and cobalt as he catalytic species, in disclosing on page 4, lines 27 and 28 that the catalytic metal can be “at least one of” a list of metals, which list includes Co and Ru. Regarding claim 14, WO 2018/213305 A1 discloses on page 4, lines 14-26 that the catalyst support can include boron oxide as a dopant. 
Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/213305 A1. Regarding claim 11, it would be obvious to provide any of the recited barium calcium aluminum oxides recited therein as the barium calcium aluminum oxide  in the process of WO 2018/213305 A1 , since WO 2018/213305 A1  would suggest on page 6, lines 19-23 and the paragraph bridging pages 7 and 8 that any known barium calcium aluminum oxide may be used. Regarding claim 15, WO 2018/213305 A1 discloses on page 4, lines 9-12 that the catalyst may be adhered to a mechanical support such as a screen or honeycomb. It would be obvious to employ a metal screen or honeycomb as such screen or honeycomb in the catalyst of WO 2018/213305 A1, since it is well-known that screens and honeycombs serving as supports in catalyst systems are metallic. Regarding claim 16, it would be obvious to heat the monolith of WO 2018/213305 A1 by  the conventional expedient of passing an electric current through it, since WO 2018/213305 A1 teaches on page 2, lines 25-27 that the Haber-Bosch reaction is carried out a t a temperature between about 300 C and 550 C.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/213305 A1 in view of either Hosono et al (US 2002/0028171) or Chen et al (US 2016/0271595). WO 2018/213305 A1 discloses a process for synthesizing ammonia from nitrogen and hydrogen in the presence of a catalyst (see the Abstract), and teaches at page 10, lines 13-30 that the catalyst comprises a barium calcium aluminum oxide support material decorated with a catalytic metal, wherein the catalytic metal may be cobalt or ruthenium. The difference between the process disclosed by WO 2018/213305 A1, and that recited in claims 1-9, is that claims 1-9 recite a process of cracking ammonia into hydrogen and nitrogen whereas WO 2018/213305 A1 discloses the reverse reaction, i.e., the reaction of hydrogen and nitrogen to form ammonia. It would be obvious from either Hosono et al or Chen et al to employ the catalyst of WO 2018/213305 A1 for decomposing ammonia into hydrogen and nitrogen rather than synthesizing ammonia by reacting hydrogen and nitrogen. One of ordinary skill in the art would be motivated to do so, since Hosono et al disclose in Paragraph [0005] that a catalyst for ammonia synthesis can be considered to be used for the ammonia decomposition reaction, and Chen et al suggest in Paragraphs [0001] and [0002] that a catalyst for ammonia synthesis can be used interchangeably with ammonia decomposition. Regarding claim 2, it would be obvious to provide any of the recited barium calcium aluminum oxides recited therein as the barium calcium aluminum oxide  in the process of WO 2018/213305 A1 , since WO 2018/213305 A1  would suggest on page 6, lines 19-23 and the paragraph bridging pages 7 and 8 that any known barium calcium aluminum oxide may be used. Regarding claim 5, it would be obvious to employ cobalt oxide as the catalytic species in the process of WO 2018/213305 A1, since WO 2018/213305 A1 suggests on page 17, lines 19 and 20 that the catalyst may be a metal oxide.  Regarding claim 6, WO 2018/213305 A1 suggests a mixture of ruthenium and cobalt as the catalytic species, in disclosing on page 4, lines 27 and 28 that the catalytic metal can be “at least one of” a list of metals, which list includes Co and Ru. Regarding claim 7, WO 2018/213305 A1 discloses on page 4, lines 14-26 that the catalyst support can include boron oxide as a dopant. Regarding claim 8, WO 2018/213305 A1 discloses on page 4, lines 9-12 that the catalyst may be adhered to a mechanical support such as a screen or honeycomb. It would be obvious to employ a metal screen or honeycomb as such screen or honeycomb in the catalyst of WO 2018/213305 A1, since it is well-known that screens and honeycombs serving as supports in catalyst systems are metallic. Regarding claim 9, it would be obvious to heat the monolith of WO 2018/213305 A1 by  the conventional expedient of passing an electric current through it, since WO 2018/213305 A1 teaches on page 2, lines 25-27 that the Haber-Bosch reaction is carried out a t a temperature between about 300 C and 550 C. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, there is no antecedent basis for “the barium calcium aluminum”. In claim 15, the recitation of “is exposed is bonded” is ungrammatical and therefore indefinite.
Goetsch et al is made of record for disclosing various ammonia decomposition catalysts in Paragraph [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736